IN THE SUPREME COURT OF IOWA
                               No. 11–2062

                         Filed March 30, 2012


IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

      Complainant,

vs.

BRYAN J. HUMPHREY,

      Respondent.


      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance   commission    recommends   respondent’s   license   be

suspended. LICENSE SUSPENDED.



      Charles L. Harrington and N. Tré Critelli, Des Moines, for

complainant.


      Bryan J. Humphrey, Fort Madison, pro se.
                                           2

MANSFIELD, Justice.

       An attorney was retained on a contingent fee basis to obtain a

settlement from an insurance company. The attorney failed to put his

agreement with his clients in writing.             He subsequently allowed the

matter to languish and did not respond to repeated inquiries from the

clients. He also failed to respond to inquiries from the Iowa Supreme

Court Attorney Disciplinary Board after the clients filed a complaint. We
now have to decide whether the attorney violated our ethical rules and, if

so, what the sanction should be.

       This case comes before us on the report of a division of the

Grievance Commission of the Supreme Court of Iowa. See Iowa Ct. R.

35.10(1).     The Board alleged the respondent, Bryan J. Humphrey,

violated    Iowa   Rules    of   Professional     Conduct     32:1.3,    32:1.4(a)(3),

32:1.4(a)(4), 32:1.5(c) and 32:8.1(b).            The commission agreed and

recommended Humphrey be suspended from the practice of law. Upon

our consideration of the commission’s findings of fact, conclusions of

law, and recommendations, we also agree that Humphrey violated each

of these rules. Considering Humphrey’s current violations and his prior

disciplinary record, we order his license suspended indefinitely with no
possibility of reinstatement for three months.

       I. Factual and Procedural Background.1
       Humphrey was admitted to the Iowa bar in 1981 and practices on

his own.     In July 2005, Humphrey was retained by Marty and Sheryl

Victory to represent them in negotiating an insurance settlement with

Amco Insurance Company. The Victorys’ home had suffered fire damage

        1The relevant facts are not in dispute. The allegations of the Board’s complaint

are deemed admitted because Humphrey’s answer did not deny them. See Iowa Ct. R.
36.7.    Furthermore, at the hearing, Humphrey acknowledged, “I do admit the
allegations made against me.”
                                      3

following a lightning strike.      Humphrey entered into an unwritten

contingent fee agreement with the Victorys under which he would receive

one third of their insurance recovery. On July 15, 2005, Humphrey sent

a letter to Amco requesting that it cover the Victorys’ hotel costs and out-

of-pocket expenses. Humphrey continued to correspond regularly with

the Amco adjuster through July 2008. The Victorys received an initial

insurance payment of approximately $6000 from which Humphrey was
paid one third.

      However, beginning in October 2008, Humphrey essentially ceased

responding to inquiries from the Victorys regarding the ongoing status of

settlement discussions with Amco.          From October 16, 2008, through

December 30, 2009, the Victorys sent thirty-five text messages asking

about the status of their claim.          They received three text message

responses from Humphrey on September 8, 2009, November 24, 2009,

and December 2, 2009. The first of these responses came eleven months

after the first query from the Victorys.

      The Victorys also attempted to contact Humphrey through a series

of certified letters. The first was sent on March 21, 2009, and stated:

            We have not had any luck getting a hold of you by
      phone so I thought I would try writing to you. We have a few
      questions we want answered.

            1)    Why don’t you answer our calls or text messages?
            2)    When are you available to meet with us?
            3)    Are you still trying to get us settled?
            4)    What is the statute of limitation?
            5)    Have you filed a lawsuit against Allied? If so when?
            6)    Will you send copies of the lawsuit?
            7)    Have you tried to call Carl?
            8)    Have you sent a letter to Carl for him to sign?

            Please answer these and get back to us as soon as
      possible.
                                     4

      On April 19, 2009, and May 8, 2009, the Victorys sent two more

certified letters asking Humphrey the same questions.            Although

Humphrey received all three letters, he did not reply to any of them.

      On July 13, 2009, Humphrey wrote the Amco insurance adjuster

about the Victorys’ claim. On November 12, 2009, the Victorys sent a

fourth certified letter stating:

            We have not heard from you in quite awhile. You do
      not answer our phone or text messages so I thought I would
      try writing to you. We have a few questions we want
      answered.

             1) Why don’t you answer our phone calls or text
                messages?
             2) About a year ago you told us everything would be
                done by the end of the year, what happened?
             3) Are you still working for us?
             4) Have you been in contact with the insurance
                company at all?
             5) Are you going to file a lawsuit against the insurance
                company for us?
             6) If you are still working for us what is going on?
             7) Have we said or done something to make you not
                want to help us?
             ....

             There are 202 days left before the 5 year anniversary
      of the fire.

Humphrey received this fourth letter on November 18 but still did not

respond to the Victorys, although he did write the insurance adjuster

again on their behalf on November 20, 2009.

      Finally, on January 25, 2010, the Victorys mailed yet another

letter which stated:

             We have not heard from you in quite a while. I wanted
      to enclose some of the many text that I (we) have sent to you
      with little response from you as you can see. We have sent
      registered letters to you with no response. The only time we
      get to talk to you anymore is when we run into you some
      where. When we hired you to help us, we believed in you
      and you continually let us down. Our number #1 question
      at this time is “Why?”
                                      5
            ....

             There are 137 days left before the 5 year anniversary
      of the fire.

      Humphrey did not respond to this fifth letter, so on March 17,

2010, the Victorys filed a complaint with the Board.              Humphrey

responded to the Board’s initial inquiry, but did not reply to a

subsequent July 15, 2010 letter asking him to “provide the Board with

copies of [his] written communications with the insurance carrier, the
complainants, and an accounting of all settlement checks received from

the insurance carrier.” He also did not reply to a second Board letter

dated October 15, 2010.

      The Victorys completed their negotiations with Amco on their own.

On August 18, 2010, they agreed to a final settlement that involved an

additional payment by Amco of $13,272.54. No portion of this insurance

payment went to Humphrey.         There is no evidence that the Victorys

suffered any tangible financial loss because of Humphrey’s actions or

that Humphrey unreasonably profited from his work on their behalf.

However, a substantial, multiyear delay occurred before the Victorys

received their final insurance payment.
      On August 5, 2011, the Board filed a complaint against Humphrey

alleging that he had violated rules 32:1.3, 32:1.4(a)(3), 32:1.4(a)(4),

32:1.5(c) and 32:8.1(b).    In his answer, Humphrey admitted he had

violated rule 32:1.5(c) which requires that “[a] contingent fee agreement

shall be in writing . . . .” He denied the other four alleged rule violations.

Humphrey’s answer did not respond at all to the thirty-six numbered

paragraphs of factual allegations in the Board’s complaint. Accordingly,

the Board filed a motion asking that those alleged facts be deemed
                                    6

admitted.   Humphrey did not respond to this motion; an order was

entered granting it on September 26, 2011.

      The commission held a hearing on November 17, 2011. The Board

offered three exhibits in evidence showing Humphrey’s past disciplinary

history: a public reprimand in 1995, a sixty-day license suspension in

1995, and a three-year license suspension in 1996. See Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Humphrey, 551 N.W.2d 306 (Iowa
1996); Comm’n on Prof’l Ethics & Conduct v. Humphrey, 529 N.W.2d 255

(Iowa 1995).

      Humphrey appeared pro se and offered no witnesses or exhibits

but did testify on his own behalf. He admitted that his fee agreement

with the Victorys was not in writing and that he had received a

contingent fee out of the first $6000 insurance payment to them.

Humphrey maintained that the Victorys had obtained other insurance

payments through his efforts, from which he did not receive a share.

Humphrey conceded he did not have anything to do with the Victorys’

obtaining the final $13,272.54 payment.

      Humphrey also admitted that “there were times I did not respond

to my client.” He said he had not responded to the Board’s letters “from
fear of being here, and I’m here now.” He explained:

            I have no evidence to present.          I do admit the
      allegations made against me. . . . I won’t try to mitigate what
      happened by telling you the circumstances.

      When asked, “Is there anything else in your life or in your practice

that you feel would be a mitigating circumstance you would like us to

take into account?” Humphrey answered, “Honestly, I wish there were,

but there’s not. . . . And no, I don’t—I can’t blame anything. . . . No, I

don’t have any excuses.” When asked what in hindsight he would have
                                      7

done differently, Humphrey stated he would have withdrawn from the

case.

        Following the hearing, the commission issued a report finding that

Humphrey had violated rules 32:1.3, 32:1.4(a)(3), 32:1.4(a)(4), 32:1.5(c)

and 32:8.1(b). The commission recommended a five-year suspension of

Humphrey’s license to practice law.

        II. Scope of Review.
        We review attorney disciplinary proceedings de novo. Iowa Ct. R.

35.10(1); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Fields, 790 N.W.2d
791, 793 (Iowa 2010).          We give respectful consideration to the

commission’s findings and recommendations but are not bound by them.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Lickiss, 786 N.W.2d 860, 864

(Iowa 2010). “The board has the burden of proving attorney misconduct

by a convincing preponderance of the evidence.” Id. “This burden is less

than proof beyond a reasonable doubt, but more than the preponderance

standard required in the usual civil case.” Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Lett, 674 N.W.2d 139, 142 (Iowa 2004). It is also a

less stringent burden than clear and convincing evidence which is “the

highest civil law standard of proof.” Iowa Supreme Ct. Bd. of Prof’l Ethics
& Conduct v. Ronwin, 557 N.W.2d 515, 517 (Iowa 1996). If a violation is

proven, we “may impose a lesser or greater sanction than recommended

by the [grievance] commission.” Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Murphy, 800 N.W.2d 37, 42 (Iowa 2011); Iowa Ct. R. 35.10(1).

        III. Review of Alleged Ethical Violations.

        The Board alleged, and the commission found, that Humphrey

violated five separate provisions of the Iowa Rules of Professional

Conduct. Upon our review, we agree with those findings.
                                     8

      In the twenty-month period between July 2008 and the filing of the

Victorys’ complaint in March 2010, the only action Humphrey took to

represent his clients was to send two letters to the claim adjuster. The

first letter Humphrey sent was on July 13, 2009, nine months after the

Victorys had sent Humphrey their first text message, four months after

Humphrey received the first certified letter from them, and two months

after he received the third certified letter. Humphrey did not dispatch his
second letter to Amco until November 20, 2009, after he had received his

fourth certified letter from the Victorys. These incomplete and severely

delayed actions do not comply with the rule 32:1.3 standard requiring a

lawyer to act with “reasonable diligence and promptness in representing

a client.” Iowa R. Prof’l Conduct 32:1.3; see also Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Van Ginkel, __ N.W.2d __, __, (Iowa 2012) (holding that

an attorney’s omissions and delays in handling an estate amounted to a

“consistent failure” to perform the duties and responsibilities of an

attorney and therefore violated rule 32:1.3).

      Also, between October 2008 (when the Victorys began sending text

messages to their attorney) and March 2010 (when they filed their

complaint), Humphrey contacted his clients only three times, and each of
these communications was by text. Although his lack of action on their

behalf gave him little to report, he apparently did not even inform them

about the two letters he had written to the adjuster.        This lack of

communication violated rule 32:1.4(a)(3), requiring an attorney to “keep

the client reasonably informed about the status of the matter.” Iowa R.

Prof’l Conduct 32:1.4(a)(3); see also Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Cunningham, __ N.W.2d __, __, (Iowa 2012) (finding a violation of

rule 32:1.4(a)(3) when attorney failed to keep his client informed about

the status of her divorce case).
                                     9

      In addition to being obligated to take the initiative to keep his

clients informed, Humphrey was also required to follow rule 32:1.4(a)(4)

by “promptly comply[ing] with reasonable requests for information.” Iowa

R. Prof’l Conduct 32:1.4(a)(4); see also Lickiss, 786 N.W.2d at 868

(finding an attorney in violation of rule 32:1.4(a)(4) for not keeping his

probate clients informed and not responding to their attempts to reach

him). The Victorys’ informational requests were numerous, explicit, and
reasonable, yet Humphrey ignored nearly all of them for at least

seventeen months. Thus, he violated rule 32:1.4(a)(4) as well.

      The commission also found that Humphrey did not respond to the

Board’s correspondence, thereby violating rule 32:8.1(b) requiring that a

lawyer in connection with a disciplinary matter shall not “knowingly fail

to respond to a lawful demand for information from a[] . . . disciplinary

authority.” Iowa R. Prof’l Conduct 32:8.1(b). We agree with this finding

as well. It is undisputed that Humphrey disregarded the Board’s July

15, 2010 letter asking him to provide “copies of your written

communications with the insurance carrier, the complainants, and an

accounting of all settlement checks received from the insurance carrier.”

He also failed to reply to a second Board letter sent three months later
seeking the same discovery information.       See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Dunahoo, 799 N.W.2d 524, 534 (Iowa 2011) (finding a

violation of rule 32:8.1(b) when an attorney failed to respond to the

Board’s discovery requests for documentation concerning his fee

agreement and the scope of his representation).

      Finally, as we have noted, Humphrey admitted he had entered into

an unwritten contingent fee agreement with the Victorys providing that

he would be paid one third of the insurance recovery.        As Humphrey

admitted, this action violated rule 32:1.5(c) requiring that “[a] contingent
                                     10

fee agreement shall be in a writing signed by the client and shall state

the method by which the fee is to be determined.” Iowa R. Prof’l Conduct

32:1.5(c); see also Iowa Supreme Ct. Att’y Disciplinary Bd. v. Netti, 797
N.W.2d 591, 598–99 (Iowa 2011) (finding that an attorney violated rule

32:1.5(c) by failing to execute a written contingent fee agreement with a

client).

       Based upon our de novo evaluation of the record we conclude the
Board has shown by a convincing preponderance of the evidence that

Humphrey has violated rules 32:1.3, 32:1.4(a)(3), 32:1.4(a)(4), 32:1.5(c)

and 32:8.1(b).

       IV. Consideration of Appropriate Sanction.

       Having determined that Humphrey violated these five rules as

charged, we must now consider the appropriate sanction.

       “We have repeatedly held that the goal of our ethical rules is to

maintain public confidence in the legal profession as well as to provide a

policing mechanism for poor lawyering.”            Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Knopf, 793 N.W.2d 525, 530 (Iowa 2011) (citation and

internal quotation marks omitted).        “Important considerations include

the nature of the violations, protection of the public, deterrence of similar
misconduct by others, the lawyer’s fitness to practice, and our duty to

uphold the integrity of the profession in the eyes of the public.” Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Fleming, 602 N.W.2d 340,

342 (Iowa 1999).    “In fashioning the appropriate sanction, we look to

prior similar cases while remaining cognizant of their limited usefulness

due to the variations in their facts.” Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Wagner, 768 N.W.2d 279, 288 (Iowa 2009) (citation and internal

quotation   marks    omitted).    “Often,    the   distinction   between   the

punishment imposed depends upon the existence of multiple instances
                                            11

of neglect, past disciplinary problems, and other companion violations,

including uncooperativeness in the disciplinary investigation.”                   Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Lesyshen, 712 N.W.2d 101,

106 (Iowa 2006).        Aggravating and mitigating circumstances are also

important. Knopf, 793 N.W.2d at 531.

      The core violation committed by Humphrey was the neglect of a

single client matter.2       Although neglect is not defined in our rules of

professional conduct “it has generally been recognized to involve

indifference and a consistent failure to perform those obligations that a

lawyer has assumed, or a conscious disregard for the responsibilities a

lawyer owes to a client.” Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct

v. Moorman, 683 N.W.2d 549, 551 (Iowa 2004).                     Neglect goes beyond

ordinary negligence and “is a form of professional incompetence that

often involves procrastination, such as a lawyer doing little or nothing to

advance the interests of a client after agreeing to represent the client.”

Id. at 552.

      Our past sanctions in cases where neglect was the principal

violation have generally ranged from a public reprimand to a six-month

suspension. Id. at 553. “We consider any harm to the client caused by

the neglect in determining the proper sanction.                   Additionally, neglect

compounded by misrepresentation will warrant a more severe sanction

because of the critical importance of honesty in our profession.” Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Thomas, 794 N.W.2d 290, 294 (Iowa

2011) (internal citation omitted).            We concur with the commission’s

recognition that “generally speaking, absent other serious concerns or

aggravating factors, cases involving primarily neglect or communication


      2We   do not minimize, of course, the violation of rule 32:1.5(c).
                                      12

issues have been viewed as less egregious than cases in which the

actions of the attorney have involved deceit or dishonesty, or have caused

financial harm to a client.”

      Where neglect is the primary violation, we have often chosen a

public reprimand as the appropriate sanction.        See Van Ginkel, __

N.W.2d at __; see also Iowa Supreme Ct. Att’y Disciplinary Bd. v. Casey,

761 N.W.2d 53, 62 (Iowa 2009) (stating that “if the neglect evinced by
Casey constituted his only misconduct, under the circumstances, we

would be inclined to order a public reprimand”); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Tompkins, 733 N.W.2d 661, 670 (Iowa 2007) (ordering

a public reprimand for an attorney who neglected two matters and failed

to respond to the Board, where the attorney had a prior disciplinary

record including a public reprimand for neglect and also citing other

neglect cases where a public reprimand was imposed); Dunahoo, 730

N.W.2d at 205–07 (reprimanding an attorney for failing to account to a

client and waiting four years to close an estate); Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. Parker, 558 N.W.2d 183, 184–86 (Iowa 1997)

(imposing a reprimand for delaying the closure of two estates for seven

and eleven years respectively); Iowa Supreme Ct. Bd. of Prof’l Ethics &
Conduct v. Sather, 534 N.W.2d 428, 429–31 (Iowa 1995) (reprimanding

an attorney for failure to respond to the Board and neglecting an estate

closure for eighteen years).

      In Van Ginkel, we recently reviewed our prior neglect cases that

involved additional violations or aggravating circumstances and therefore

merited license suspensions of up to six months. ___ N.W.2d at ___. We

categorized those cases as follows:

            In cases involving multiple instances of neglect, other
      additional violations, or a history of past disciplinary
      problems, however, the sanction has typically involved a
                                    13
      suspension for some length of time. In cases involving
      neglect in one or two cases and other misconduct such as
      misrepresentations associated with the neglect, the
      suspensions have been in the range of three months. See
      [Iowa Supreme Ct. Att’y Disciplinary Bd. v.] Ackerman, 786
      N.W.2d at 497–98 (holding neglect in two estates,
      accompanying multiple misrepresentations, and early receipt
      of fee required a ninety-day suspension); Iowa Supreme Ct.
      Att’y Disciplinary Bd. v. Casey, 761 N.W.2d 53, 61–62 (Iowa
      2009)     (holding   neglect    in   two    cases,    multiple
      misrepresentations, and the early collection of fee required a
      three-month      suspension);   Iowa Supreme Ct.          Att’y
      Disciplinary Bd. v. Adams, 749 N.W.2d 666, 669–70 (Iowa
      2008) (holding neglect in three cases, misrepresentation
      associated with neglect, failure to account to a client, and
      failure to respond to Board required a four-month
      suspension). In other cases where the pattern of misconduct
      has been more extensive, suspensions have typically been for
      a longer period of time. See Wagner, 768 N.W.2d at 288–89
      (concluding neglect in multiple cases, improper withdrawal
      of fees in probate, failure to return unearned fees,
      misrepresentations to court and clients required a six-month
      suspension); [Iowa Supreme Ct. Att’y Disciplinary Bd. v.]
      Humphrey, 738 N.W.2d at 620–21 (holding neglect in six
      estates, with accompanying misrepresentations to court, and
      three instances of depositing unearned fees in business
      accounts required a six-month suspension).

Id. The neglect in Van Ginkel involved a single probate matter without

financial harm to the estate, but the attorney had received two prior

private   admonitions,   had   collected   fees   prematurely,   and    most

significantly had made a false statement to the tribunal, one of the most
serious aggravating factors.     Id. at __.       For this combination of

circumstances, Van Ginkel received a sixty-day suspension. Id. at __.

      We also imposed a sixty-day suspension in Thomas. 794 N.W.2d

at 295. Thomas had a history of discipline and admonitions including

several probate delinquencies and a public reprimand for client neglect,

and had frequently failed to cooperate fully with Board investigations in

the past. Id. Thomas’s inaction seriously harmed his client whose auto

accident claim was dismissed because of his neglect.             Id. at 292.
                                    14

Thomas compounded this violation by deceiving his client about the

status of the claim. Id. at 294.

      In Lickiss, we suspended an attorney’s license for a minimum of

three months after he neglected four probate matters, failed to respond

to clients’ inquiries for information, took probate fees without prior court

approval, and failed to notify his clients that he would no longer be

representing them.     786 N.W.2d at 872.      Lickiss had an important
aggravating circumstance in that he had recently been publicly

reprimanded for identical occurrences of neglect, although his voluntary

remedial efforts constituted a mitigating circumstance. Id. at 869–71.

      In Iowa Supreme Court Attorney Disciplinary Board v. Cohrt, we

imposed a similar three-month suspension where the attorney had

engaged in two separate instances of neglect, misrepresented to his

clients the reason why their claim had been dismissed, had a prior

private admonition for neglect, and also made misrepresentations to the

Board. 784 N.W.2d 777, 783 (Iowa 2010).

      Although suspensions for neglect generally do not exceed six

months, see Moorman, 683 N.W. 2d at 553, longer suspensions of up to

two years have been imposed for neglect in combination with much more
serious violations or aggravating circumstances. See Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Joy, 728 N.W.2d 806, 815–16 (Iowa 2007)

(collecting cases); see also Cunningham, __ N.W.2d at __ (suspending

license for eighteen months where two clients suffered significant

financial harm due to neglect, and the attorney made multiple

misrepresentations to both the clients and the court and never

responded to the disciplinary proceedings against him); Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Carpenter, 781 N.W.2d 263, 271 (Iowa 2010)

(imposing a two-year suspension for an attorney’s “misconduct in
                                       15

seventeen client matters, including neglect, failure to communicate, and

failure   to   safeguard   his   clients’   interests   upon   termination   of

representation, in addition to his trust account violations and conviction

of two traffic offenses”); Joy, 728 N.W.2d at 812–16 (Iowa 2007)

(suspending an attorney’s license for eighteen months where the attorney

neglected four clients’ matters, failed to comply with court orders, made

several misrepresentations, failed to turn over client papers, and refused
to cooperate with the Board’s investigation); Moorman, 683 N.W.2d at

551–55 (imposing a two-year suspension where there were “numerous

incidents of profuse and pervasive neglect,” five clients were affected

including one that was greatly harmed, there was absolutely no

cooperation with the Board, the attorney offered to engage in fraudulent

conduct and was described as the “worst violator of the time

requirements of the rules of appellate practice in the state”); Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Sullins, 613 N.W.2d 656,

657 (Iowa 2000) (suspending license for one year where an attorney had

three previous reprimands for neglect, harmed clients financially,

consistently ignored the Board’s requests, failed to return client

documents, and failed to return unearned fees).
      Taken on their own, Humphrey’s current violations might merit no

more than a reprimand.       Only one client has been affected, and the

Victorys ultimately did not suffer financial harm because of the neglect,

although they were forced to undergo a substantial delay before receiving

their final insurance payment.         See Casey, 761 N.W.2d at 61 (“An

important consideration in determining the appropriate sanction is the

harm caused by the neglect.”). Humphrey did not profit from his actions

(or inaction) and did not engage in deceit or misrepresentation to either

his clients or the court. Also, although he did not respond to two letters
                                   16

from the Board, he did answer the complaint, did testify at the committee

hearing, and did ultimately admit to the violations he was charged with.

      However, Humphrey’s three earlier violations must be considered

relevant aggravating factors.   See Van Ginkel, __ N.W.2d at ___, ___

(holding that prior reprimands, though “somewhat dated,” were an

aggravating factor when the violations under consideration took place

starting in 2007 while the admonitions had been issued in 1987 and
1994).    In 1994, Humphrey was publicly reprimanded for failing to

respond to inquiries from the Committee on Professional Ethics and

Conduct. In 1995, we suspended Humphrey’s license for sixty days after

finding he had neglected three probate matters and a postconviction

relief matter, and had “stonewalled two judges, as well as the [Committee

on Professional Ethics and Conduct].”      See Humphrey, 529 N.W.2d at

256–59.    A year later, in 1996, we suspended Humphrey’s license

indefinitely with no possible reinstatement for three years.          See

Humphrey, 551 N.W.2d at 308–09.         At that point, Humphrey not only

had neglected several matters and been nonresponsive to courts, clients,

and the Board, but also had misled a client about an error he had made

and instructed another client not to inform the court of a fact that would
have meant the court lacked jurisdiction. Id. at 307–08.

      Although some time has lapsed from these violations, it is

disheartening that Humphrey has resumed some of the habits that led to

his difficulties and our imposition of severe sanctions in the 1990s.

While the current violations do not involve fraud or dishonesty, and are

limited to a single client matter, the earlier pattern of neglect and

nonresponsiveness has reemerged.        Therefore, despite the passage of

time, and the somewhat narrower scope of the present violations as

compared to those we addressed in 1995 and 1996, a substantial
                                   17

suspension is appropriate to protect the public and uphold the integrity

of the profession.

      V. Disposition.

      Considering all the circumstances of this case, we suspend

Humphrey’s license to practice law in this state indefinitely with no

possibility of reinstatement for three months. This suspension applies to

all facets of the practice of law. See Iowa Ct. R. 35.12(3). Humphrey
must comply with rule 35.22 dealing with the notification of clients and

counsel, and meet all the requirements of reinstatement provided in rule

35.13. The costs of this action are taxed to Humphrey pursuant to rule

35.26(1).

      LICENSE SUSPENDED.